DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Behnia on March 20, 2021.
The application has been amended as follows:
CLAIMS
Claim 9, line 2: 	“leading end and a trailing end and the recess of each rib is disposed proximate one of the lead”

	
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1, Gardiner et al. (US 9,932,106 B1) 
at least two ribs (616) with each rib defining a rib plane (fig. 6) and having a peripheral edge (fig. 9),
a fluid pipe (662; fig. 9), and
at least two retainers (660; fig. 9),
wherein the fluid pipe (662) extends through each rib plane (fig. 6) and is disposed external to the peripheral edge of each of the at least two ribs (col. 5, lines 13-16), and 
wherein the fluid pipe (662) is coupled to each of the at least two ribs by a respective one of the retainers (fig. 9).
Additionally, with regard to claim 17, Gardiner et al. discloses a skin (fig. 3), wherein the fluid pipe (662) is between the peripheral edge of each of the at least two ribs and the skin (col. 5, lines 16-19; fig. 9).
Furthermore, with regard to claim 19, Gardiner discloses a method of assembling a wing box (320; fig. 3), the method comprising the steps: 
providing a wing box having at least two ribs (616; fig. 6), each of the at least two ribs defining a rib plane (fig.6), 
attaching a fluid pipe (662; fig. 9) to extend through the rib plane of each of the at least two ribs (fig. 9), 
attaching a retainer (660) at each of the at least two ribs (fig. 9), wherein each retainer couples the fluid pipe to each of the at least two ribs (fig. 9), and
subsequently attaching a skin to the wing box (col. 5, lines 16-19; fig. 9), 
wherein the at least two ribs (616) each have a peripheral edge (fig. 9), and the method further comprises attaching the fluid pipe (662) external to each peripheral edge of each of the at least two ribs (col. 5, lines 13-16).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claim 1, each retainer comprising a U-shaped fastening member and a fastener, wherein each U-shaped fastening member is attached to a respective one of the at least two ribs by its respective fastener, and wherein the fluid pipe is not enveloped by the fastening member; with regard to claim 17, an insert at each of the at least two ribs, wherein the insert is disposed between the fluid pipe and each rib, and wherein the fluid pipe is locked between the rib and the retainer; with regard to claim 19, wherein the retainer comprises a U-shaped fastening member with an inside edge, and the inside edge of the fastening member contacts the fluid pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647